Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Comments
The examiner notes that a membrane cannot be literally ‘flat’ as recited in now amended claim 1 because the diaphragm by definition will vibrate when producing sound.  
The examiner notes that said recitation of flat as used in the amended claims would preclude the combination of the prior art as applied in the final rejection filed 9-10-2020 because the motivation to combine the prior art reinforcement band/coil extension would no longer be valid without the dome like portion of Ohashi.  
The examiner reads ‘flat’ as used in the independent claims to be flat in view of the displacement of the diaphragm when reproducing normal vibrations from reproducing frequencies in the audible range, where said displacement is based on the physical dimensions of the diaphragm as shown in fig. 3 when it is driven by audio frequencies.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-6,11,13,14 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed physical characteristics of a membrane and voice coil extension element in the prior art membranes using voice coil extension/reinforcing elements.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
February 11, 2021